Concurring and Dissenting Opinion by
Judge Doyle:
I concur with the majority’s result which is to deny benefits to Claimant DeMay. I must, however, dissent from that portion of the opinion which affirms the award of benefits to Claimant Salsberry. The majority’s analysis is without fault regarding the medical evidence, and I readily agree that the medical evidence is equivocal with respect to Claimant DeMay and unequivocal with respect to Claimant Salsberry. I am of the view, however, that it is unnecessary to reach this issue.
In order to demonstrate a compensable injury in a psychological injury case a claimant must prove, *569inter alia, an unusual work related occurrence at or near the time of the alleged injury. Bevilacqua v. Workmen’s Compensation Appeal Board (J. Bevilacqua Sons, Inc,), 82 Pa. Commonwealth Ct. 511, 515, 475 A.2d 959, 961 (1984) (distinguishing Thomas v. Workmen’s Compensation Appeal Board, 55 Pa. Commonwealth Ct. 449, 423 A.2d 784 (1980)). In Thomas we held that a claimant’s subjective reaction to normal working conditions is not a compensable injury under The Pennsylvania Workmen’s Compensation Act. Id. at 456, 423 A.2d at 788; see also Moonblatt v. Workmen’s Compensation Appeal Board (City of Philadelphia), 85 Pa. Commonwealth Ct. 128, 130, 481 A.2d 374, 375 (1984).
The majority writes, “the records in both cases contain objective evidence in the form of Dr. Derogatis’ study, accepted by each referee, which establishes that the service center had an extremely high stress environment and therefore did not embody normal working conditions. ’ ’ The referee did indeed find that a high stress work environment existed, but he made no specific findings that this was abnormal for the type of job claimants were performing, nor did the referee make any findings as to whether an unusual employment event occurred which caused the high stress work environment. Because I believe that a finding that at least one of these two criteria existed is necessary I would remand the case.
By holding that a high stress work environment is, and of itself, a sufficient work related abnormality, the majority creates a dangerous precedent. Many types of jobs are, by their very nature, high stress. Such occupations as that of an air traffic controller, a school teacher in a ghetto area, or a police officer, for example, may well be .viewed as high stress; but for these particular positions high stress is normal. *570Thus, while I acknowledge that the referee determined that the service center had a “disproportionate amount of psychiatric casualties” in finding of fact number five in the Salsberry appeal, I am not convinced that such a finding standing alone demonstrates an abnormal working condition as a matter of law. This Court has already recognized the highly subjective nature of psychological injuries; Bevilacqua, 82 Pa. Commonwealth Ct. 511, 475 A.2d at 961; Hirschberg v. Workmen’s Compensation Appeal Board (Department of Transportation), 81 Pa. Commonwealth Ct. 579, 583, 474 A.2d 82, 84 (1981); Thomas, 55 Pa. Commonwealth Ct. at 459, 423 A.2d at 789. We have therefore required that in such claims the injuries’ occurrences and causes be clearly delineated. This reasoning is sound and in my view should be adopted to require specificity in the referee’s findings with respect to what makes a high stress work environment an abnormal working condition.
It is my view that for a high stress working environment to constitute a legally sufficient abnormal working condition there must be a finding either that claimant’s work performance (as distinguished from the mere job description) was unusually stressful for that kind of a job or a finding that an unusual event occurred making the job more stressful than it had been. There is evidence of record here that a significant change in supervisory personnel had taken place and that subsequent to this change, employees began exhibiting psychological disorders. But, this Court can not determine the credibility or authenticity of that evidence.
Because it is my view that with respect to Claimant Salsberry the referee’s findings are insufficient to establish whether there was an abnormal working condition, I would remand his case and hence would *571not reach the issue of whether the medical evidence is .sufficient as a matter of law.
I concur rather than dissent with respect to Claimant DeMay because I believe the majority has demonstrated that even if the case were remanded for findings on whether the high stress environment was an abnormal working condition, Claimant DeMay would still be precluded from recovering because she has failed to present the unequivocal medical testimony which is required in these cases.